Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
 
Claims 1-5, 9-14, 19-23, and 27-30 are rejected under 35 USC 102(a)(1) as being anticipated by Hatch US 2008/0122688.

As to claim 1, 10, 19, 28, Hatch (see fig.1) teaches a method/device/means for/and medium of Global Navigation Satellite System (GNSS) positioning of a rover station 122, the method comprising: receiving, from at least one satellite (110-1, 110-2, 110-n), a plurality of signals comprising a first signal, a second signal, and a third signal, each one of the plurality of signals having a different wavelength (esp. c.f. [0012] teaching gps receiver 122 supplying system 100 gps code and carrier phase measurements based on signals from plurality of satellites 110-1…n and also c.f. [0020-0023] equations 1-6 teaching code and carrier phase measurements at three frequencies of gps the l1, l2 and l5 signals); determining a first carrier phase for a first combination of the first signal and the second signal, the first combination having a wavelength that is longer than a first wavelength of the first signal and a second wavelength of the second signal (esp. c.f. [0024] and fig.2 teaching at least two wide-lane measurements each formed using difference between scaled carrier phase measurements taken at two of the three frequencies and also c.f. [0032] teaching L2-L5 carrier phase measurement difference); determining a second carrier phase for a second combination of the second signal and the third signal, the second combination having a wavelength that is longer than the second wavelength of the second signal and a third wavelength of the third signal (esp. c.f. [0025-0026] and equation 8 teaching wide-lane L1-L2 carrier phase measurement difference); determining an ionosphere-free carrier phase based on the first carrier phase and the second carrier phase (esp. c.f. [0031-0033] and equations 13-15 teaching amibuity resolved, refraction-corrected composite carrier phase); and determining a location of the rover station based on the ionosphere-free carrier phase (esp. c.f. [0007] teaching global RTK capability from ability to resolve ambiguities of refraction-corrected, composite measurements). Hatch further teaches receiver (see fig.1 and [0012]), memory ([0013] and fig.1), processors (see claim 15 of Hatch), and computer-readable medium (see [0013]).     As to claims 2, 11, 20, and 29, Hatch further teaches wherein the method is implemented by the rover station and further comprises: determining, based on the plurality of signals, first Real-Time Kinematic (RTK) measurement information; and receiving, from a base station, second RTK measurement information, wherein at least one of the first carrier phase, the second carrier phase, or the ionosphere-free carrier phase is determined as a double-differenced observation of (i) first measurements from the first RTK measurement information and (ii) second measurements from the second RTK measurement information (see [0003, 0007] teaching RTK positioning/navigation, see [0012, 0029] and fig.1 teaching measurements in equations 9-11 corrected using measurements taken at reference GPS receiver 140, and see [0023] teaching first/second ionosphere-free carrier phases being double-differenced observation disclosed by N being whole-cycle ambiguities, i.e. integers, occurring only when corresponding theta are double differenced).     As to claims 3, 12, 21, and 30, Hatch further teaches wherein the wavelength of the first combination is within a range of two and six meters and the first carrier phase is a first wide lane phase for the first combination, and wherein the wavelength of the second combination is within a range of a half meter to two meters and the second carrier phase is a second wide lane phase for the second combination (esp. c.f. [0017, 0020] teaching the L1-L2 measurement difference has 86.2cm wavelength and L5 has 0.2548m wavelength so L2-L5 wavelength of 5.861m).     As to claims 4, 13, and 22, Hatch further teaches wherein the ionosphere-free carrier phase is determined as a function of a first integer ambiguity of the first carrier phase and a second integer ambiguity of the second carrier phase (esp. c.f. [0030-0033] and equations 13-15 teaching first integer ambiguity and second integer ambiguity).     As to claims 5, 14, and 23, Hatch further teaches computing the first integer ambiguity based on a pseudo-range measurement, a phase measurement, and the wavelength corresponding to the first combination (esp. c.f. [0028, 0032] and equations 11 and 14).

     As to claims 9, 18, and 27, Hatch further teaches wherein each of the ionosphere-free carrier phase, the first integer ambiguity, and the second integer ambiguity is determined based on double-differenced observation generated from first Real-Time Kinematic (RTK) measurement information of the rover station and second RTK measurement information of a base station (esp. c.f. [0023]).


Claim Rejections - 35 USC § 103

Claims 6-8, 15-17, 24-26 are rejected under 35 USC 103(a) as being unpatentable over Hatch, of record, in view of Li et al. “ERTK: extra-wide-lane RTK of triple-frequency GNSS signals” (of record in Applicant’s IDS).      As to claims 6, 15, 24 Hatch teaches claim 4,13,22. Hatch doesn’t expressly teach further comprising: resolving the second integer ambiguity by applying an integer ambiguity resolution (IAR) process that uses a pseudo-range measurement corresponding to the third signal and a phase measurement corresponding to the first combination. However, Li teaches resolving the second integer ambiguity by applying an integer ambiguity resolution (IAR) process that uses a pseudo-range measurement corresponding to the third signal and a phase measurement corresponding to the first combination (esp. c.f. section 4 and equation 36 teaching applying integer ambiguity resolution IAR process based on float ambiguity solution “a” obtained by using ionosphere-smoothed ERTK model; also c.f. model of equation 36 using measurement vector “p” that includes code-observations on all frequencies thereby comprising pseudo-range measurement corresponding to third signal and also N.B., model of equation 36 uses measurement vector including EWL phase measurements, see e.g. pg. 1036 equation 18, thereby comprising “phase measurement corresponding to first combination”). It would be obvious to modify Hatch by incorporating IAR process as taught by Li for the benefit of using RTK positioning using triple-frequency GNSS signals in which extra-widelane combinations of double difference observations are used to fix integer ambiguities using the LAMBDA method so that once the EWL ambiguities are fixed, the ambiguity fixed EWL observation plays the role of pseudorange, but with higher precision.      As to claim 7, 16, 25 Hatch and Li teach claim 6, 15, and 24, wherein the IAR process further uses a phase measurement and the wavelength corresponding to the second combination (see claim 6/15/24 rejection above).     As to claim 8, 17, 26, Hatch and Li teach claim 7,16, 25. Hatch and Li don’t expressly teach wherein the function to determine the ionosphere-free carrier phase further uses a different wavelength for the second combination, wherein the different wavelength is longer than the wavelength used by the IAR process for the second combination. However, it is well known that in GNSS ambiguity resolution, any subset of measurement combination is equivalent as long as it preserves the rank of associated observation matrix; in this, specific setting, this means that using any two EWL is equivalent, esp. c.f. Li section 3.3. As such, a skilled artisan would modify Hatch and Li accordingly for the benefit of utilizing a straightforward alternative as explained above. 


 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646